Title: From George Washington to Henry Knox, 5 September 1781
From: Washington, George
To: Knox, Henry


                  
                     Dr Sir
                     5th Sep. 1781
                  
                  Be so good as to commit the Box & Map herewith sent to some person in whom you can confide—to go by water to Christiana.
                  Present my Compliments to Mrs Knox, & repeat to her my wishes that she would spend her time at Mount Vernon—if it is convenient & agreeable to her to go to Virginia—I am very sincerely—Dr Sir Yr Obedt & Affecte Servt
                  
                     G: Washington
                  
               